Citation Nr: 1028786	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-16 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating for service-connected varicose 
veins of the right leg in excess of 0 percent prior to June 16, 
2009, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1980 to April 2001.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which, inter alia, denied a compensable disability 
rating for service-connected varicose veins.  The claim was 
subsequently transferred to the jurisdiction of the RO in 
Phoenix, Arizona, which increased the disability rating to 10 
percent, effective June 16, 2009.  A Veteran is presumed to be 
seeking the maximum benefit allowed by law and regulation, and a 
claim remains in controversy where less than the maximum benefit 
is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
appeal continues.  

In his May 2007 Substantive Appeal, the Veteran indicated that he 
wanted a hearing before the Board at the RO.  A hearing was 
scheduled for December 2009, but the Veteran did not appear and 
did not provide any explanation for his absence.  Accordingly, 
his request for a hearing is considered withdrawn, and the Board 
may proceed with review of the claim.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  Prior to June 16, 2009, the Veteran's varicose veins of the 
right lower extremity did not manifest any significant 
symptomatology.  

2.  As of June 16, 2009, the Veteran's varicose veins have not 
manifested edema, eczema, or ulceration.  




CONCLUSIONS OF LAW

1.  Prior to June 16, 2009, the criteria for a compensable 
disability rating for varicose veins of the right lower extremity 
are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2009).

2.  As of June 16, 2009, the criteria for a disability rating in 
excess of 10 percent for varicose veins of the right lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DCs]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. Cir. 2009).

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, the record reflects that 
the purpose of the notice was not frustrated.  Vazquez-Flores, 22 
Vet. App. at 49.

In a July 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-connected 
varicose veins, the evidence must show that his condition "ha[d] 
gotten worse."  The letter also explained that the VA was 
responsible for (1) requesting records from Federal agencies, (2) 
assisting in obtaining private records or evidence necessary to 
support his claim, and (3) providing a medical examination if 
necessary.  The November 2005 rating decision explained the 
criteria for the next higher disability rating available for 
varicose veins under the applicable diagnostic code.  The May 
2007 statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected varicose veins, as well as the requirements for 
an extraschedular rating under 38 C.F.R. § 3.321(b).  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  Thus, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the appellant what was necessary 
to substantiate his increased rating claims, and as such, that he 
had a meaningful opportunity to participate in the adjudication 
of his claims such that the essential fairness of the 
adjudication was not affected.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Increased Rating for Varicose Veins

The Veteran is seeking an increased rating for service-connected 
varicose veins of the right leg.  Service connection was granted 
in July 2002, and an initial noncompensable rating was assigned.  
The Veteran requested an increased rating in June 2005, which was 
denied.  He appealed that decision, and in October 2009, the 
rating was increased to 10 percent, effective June 16, 2009.  The 
Veteran contends that his symptoms warrant a higher rating.  
Specifically, he describes persistent aching and heaviness in his 
right lower leg which has progressively worsened since its onset 
in service.  He reports that his symptoms are no longer 
alleviated by walking as they once were.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  The disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  A higher evaluation shall be 
assigned where the disability picture more nearly approximates 
the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Separate ratings can be assigned 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question 
as to which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
presented more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).

Varicose veins are rated under the provisions of 38 C.F.R. § 
4.104, Diagnostic Code 7120.  Under this diagnostic code, a 
noncompensable rating is warranted for asymptomatic palpable or 
visible varicose veins.  A 10 percent rating is warranted for 
intermittent edema of the extremity or aching and fatigue in the 
leg after prolonged standing or walking, with symptoms relieved 
by elevation of the extremity or by compression hosiery.  A 20 
percent rating is warranted for persistent edema that is 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 percent 
rating is warranted for persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.  A 60 percent 
rating is warranted for persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  Finally, a total (100 percent) rating is assigned 
for massive board-like edema with constant pain at rest.  38 
C.F.R. § 4.104, Diagnostic Code 7120 (2009).  If more than one 
extremity is involved, each extremity is to be evaluated 
separately, and combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.  Id., Note.  

The record reflects that the Veteran was afforded a VA 
examination in July 2005, in which he reported that his right leg 
and knee feel achy and heavy.  The examiner noted that there were 
no other symptoms and stated that it is unclear whether the 
symptomatology is related to varicose veins or to a knee 
disorder.  On examination, there were visible varicosities of a 
moderate degree on the posterior aspect of the right popliteal 
space and calf over an area 14 by 10 centimeters.  There were no 
ulcers, edema, stasis pigmentation or eczema.  The examiner 
diagnosed varicose veins, right leg worse than left; however, he 
stated that there is no apparent significant effect from the 
varicosities, and it was his opinion that the Veteran's 
symptomatology is related to a problem of the knee joint itself.  
After examining the Veteran's right knee, he diagnosed 
patellofemoral pain syndrome with mild functional impairment.  

The Veteran was afforded a VA examination in September 2009.  He 
described fatigability, a tired sensation in his leg, and an 
aching in his leg later in the day, which he attributed to the 
varicosities.  The Veteran stated that when he stands or sits for 
prolonged periods, he notices heaviness and fullness in his leg, 
with discomfort over the varicosities.  He denied any significant 
swelling in his foot.  The examiner noted that the varicosities 
extend from the midcalf to the midthigh.  There was an area of 
chaffing and discoloration in the right lower lateral thigh which 
the examiner noted could represent either stasis dermatitis or 
chaffing from the knee brace that the Veteran was wearing.  When 
the Veteran was standing, the network of varicosities seen over 
the popliteal and posterior thigh became more pronounced; 
however, there was no evidence of stasis dermatitis or skin 
breakdown in these areas.  Although the Veteran's right thigh was 
larger than his left, the examiner stated that this appeared to 
be related to mild atrophy rather than soft tissue swelling.  He 
diagnosed varicosities secondary to venous perforator 
incompetence, symptomatic with fatigue and irritation.  

The examiner ordered a venous insufficiency study of the 
Veteran's right lower extremity.  The deep veins were present and 
compressible with reflux flow.  Multiple varicosed superficial 
branches were noted originating from the proximal lesser sapheous 
vein.  There was deep and superficial venous insufficiency but no 
evidence for deep vein thrombosis.  
Applying the rating criteria to the above evidence, the Board 
concludes that a compensable disability rating for varicose veins 
of the right lower extremity is not warranted prior to June 16, 
2009.  Although the Veteran complained of aching and heaviness in 
his right lower leg in July 2005, the Board notes that the 
examiner determined these symptoms to be associated with a 
disorder of the knee joint rather than varicose veins.  It is 
also significant that there were no other objective symptoms, 
such as edema or stasis dermatitis.  Under these circumstances, 
the Board finds that the Veteran's disability does not more 
closely approximate the criteria for a higher compensable rating, 
prior to June 16, 2009.  

Furthermore, the evidence does not show that the Veteran's 
symptomatology has met the criteria for a rating in excess of 10 
percent as of June 16, 2009.  The criterion of every disability 
rating in excess of 10 percent includes persistent edema.  In the 
present case, the Veteran has never reported any edema associated 
with his right lower extremity, nor has any examiner noted any 
objective indications of edema.  

The Board acknowledges that during the most recent examination an 
area of discoloration and chaffing was observed on the Veteran's 
right thigh, which the examiner stated could be stasis 
dermatitis.  Stasis dermatitis is one symptom associated with a 
20 percent rating.  However, the Board notes that service 
connection is in effect for contact dermatitis of both forearms 
and both knees, and a separate rating of 10 percent has been 
assigned for this condition.  A claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) 
(interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  As 
the Veteran is already in receipt of compensation for dermatitis 
of the knees, and as he does not exhibit persistent edema 
associated with a higher level of disability, a rating in excess 
of 10 percent for varicose veins is not appropriate.  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate for the Veteran's service-connected 
disability, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an increased 
rating and referral for consideration must be addressed either 
when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected disability at 
issue, but the medical evidence reflect that those manifestations 
are not present in this case.  Additionally, the diagnostic 
criterion adequately describes the severity and symptomatology of 
the Veteran's service-connected disability.  Moreover, the 
evidence does not demonstrate other related factors.  The Veteran 
has not required frequent hospitalization due to his service-
connected disability.  Moreover, marked interference with 
employment has not been shown.  In the absence of any additional 
factors, the RO's failure to consider or to refer this issue for 
consideration of extraschedular ratings was not prejudicial.  

In summary, the symptoms of the Veteran's varicose veins of the 
right lower extremity do not meet the criteria for a compensable 
rating prior to June 16, 2009, and they do not meet the criteria 
for a rating in excess of 10 percent thereafter.  Accordingly, 
the claim must be denied.  In reaching this determination, the 
benefit-of-the-doubt rule has been applied. 38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Prior to June 16, 2009, a compensable disability rating for 
varicose veins of the right lower extremity is denied.  

A disability rating in excess of 10 percent for varicose veins of 
the right lower extremity, as of June 16, 2009, is denied.  



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


